DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney David Kenealy on January 27th, 2022.

The application has been amended as follows: 

In the claims:

Claim 1 has been substituted with the following:
 1. (Currently Amended)	A lens holding structure, comprising:
a first holding member;
a first lens disposed ahead of the first holding member;
a second lens disposed ahead of the first lens;
a second holding member disposed ahead of the second lens; and
a fixing unit that fixes the first holding member and the second holding member in a state of holding the first lens and the second lens between the first holding member and the second holding member,

a first space is formed between a flange extending from the optical surface of the first lens and a flange extending from the optical surface of the second lens, wherein 
the first lens includes a first light guiding lens and a second light guiding lens which is disposed below the first light guiding lens.

Claim 2 has been substituted with the following:
2. (Currently Amended)	A lens holding structure, comprising:
a first holding member in which a first lens is integrally molded;
a second lens disposed ahead of the first lens;
a second holding member disposed ahead of the second lens; and
a fixing unit that fixes the first holding member and the second holding member in a state of holding the second lens between the first lens and the second holding member;
wherein the second lens is held between the first holding member and the second holding member in a state of an optical surface of the second lens being surface-contacted with an optical surface of the first lens, and
a first space is formed between a flange extending from the optical surface of the first lens and a flange extending from the optical surface of the second lens, wherein 
the first lens includes a first light guiding lens and a second light guiding lens which is disposed below the first light guiding lens.

In claim 4:
on line 8, delete "a flange unit" and replace with – the flange --; and 
on line 10, delete "the flange unit" and replace with – the flange --; and
on line 18, delete "the flange unit" and replace with – the flange --;

In claim 6, on line 3, delete "the flange unit" and replace with – the flange --; 

In claim 7, on line 2, delete "the flange unit" and replace with – the flange --; 

Claim 10 has been substituted with the following:
10. (Currently Amended)  The lens holding structure according to claim 1, wherein the first lens includes the second light guiding lens are separate structures.

Claim 12 has been substituted with the following:
12. (Currently Amended)  A lens holding structure, comprising:
a first holding member;
a first lens disposed ahead of the first holding member;
a second lens disposed ahead of the first lens;
a second holding member disposed ahead of the second lens; and
a fixing unit that fixes the first holding member and the second holding member in a state of holding the first lens and the second lens between the first holding member and the second holding member,

the first lens and the second lens are held between the first holding member and the second holding member in a state of an optical surface of the second lens being surface-contacted with an optical surface of the first lens, and
a first space is formed between the first lens and the flange unit of the second lens, 
wherein the first lens includes a first light guiding lens and a second light guiding lens which is disposed below the first light guiding lens.

Allowable Subject Matter
Claims 1-2 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while lens holding structure, including a first holding member; a first lens disposed ahead of the first holding member; a second lens disposed ahead of the first lens; a second holding member disposed ahead of the second lens; and a fixing unit that fixes the first holding member and the second holding member in a state of holding the first lens and the second lens between the first holding member and the second holding member, wherein the first lens and the second lens are held between the first holding member and the second holding member in a state of an optical surface of the second lens being surface-contacted with an optical surface of the first lens, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:


Claims 4-11 and 13-14 are allowed for being dependent on the allowed claim 1. 

With regard to claim 2, while lens holding structure including a first holding member in which a first lens is integrally molded; a second lens disposed ahead of the first lens; a second holding member disposed ahead of the second lens; and a fixing unit that fixes the first holding member and the second holding member in a state of holding the second lens between the first lens and the second holding member; wherein the second lens is held between the first holding member and the second holding member in a state of an optical surface of the second lens being surface-contacted with an optical surface of the first lens, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lens structure as disclosed in claim 2 above wherein a first space is formed between a flange extending from the optical surface of the first lens and a flange extending from the optical surface of the second lens, wherein the first lens includes a first light guiding lens and a second light guiding lens which is disposed below the first light guiding lens.

With regard to claim 12, while lens holding structure having a first holding member; a first lens disposed ahead of the first holding member; a second lens disposed ahead of the first lens; a second holding member disposed ahead of the second lens; and a fixing unit that fixes the first holding member and the second holding member in a state of holding the first lens and the second lens between the first holding member and the second holding member, wherein the second lens includes a flange unit, the first lens and the second lens are held between the first holding member and the second holding member in a state of an optical surface of the second lens being surface-contacted with an optical surface of the first lens, and a first space is formed between the first lens and the flange unit of the second lens, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lens holding structure as disclosed in claim 12 above, wherein the first lens includes a first light guiding lens and a second light guiding lens which is disposed below the first light guiding lens.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875